DETAILED ACTION
Claims 1 – 22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the letters and numbers in figure 5a cannot be clearly read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “surrogate processor” in the second and third line of claim 1 should be change to “surrogate processing circuitry”, as surrogate processing circuitry is the line used later in the claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21 starts with “The method according to claim 18”, however claim 18 is not directed towards a method.  It appears to the examiner that claim 21 should be dependent upon claim 20, which describes a method.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 14 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saripalli (US 2012/0054750).
As per claims 1, 15, 20 and 22:
Taking claim 1 as exemplary: Saripalli discloses a processing device, comprising an interface configured to receive information about an operation state of a surrogate processor (Saripalli: Figure 3 and paragraph [0037] thread remapping logic 300 receiving state information from power state table 304); and processing circuitry configured to control the interface and to decide whether an interrupt addressed to the processing circuitry is processed by the processing circuitry or redirected to the surrogate processing circuitry based on an operation state of the processing circuitry and the surrogate processing circuitry (Saripalli: Figure 6 and Paragraph [0038], [0049] and [0051], determining whether to redirect to another core interrupt based on the state of the core that is to receive the interrupt).
As per claims 2, 16 and 21:
Taking claim 2 as exemplary:  Saripalli discloses observing circuitry configured to: observe the operation state of the processing circuitry and/or the surrogate processing circuitry (Saripalli: Paragraph [0038]); and transmit information about the observed operation state to the processing device (Saripalli: Paragraph [0038]).
As per claims 3 and 17:
Taking claim 3 as exemplary: Saripalli discloses that information about the observed operation state is transmitted by storing it in a model-specific register and/or a local vector table accessible by the processing device (Saripalli: Paragraph [0037], hardware thread current power table 304).
As per claims 4 and 18:
Taking claim 4 as exemplary: Saripalli discloses the processing circuitry is further configured to establish a redirection of any interrupt addressed to the processing circuitry to the surrogate processing circuitry for a defined time (Saripalli: figure 6 and Paragraph [0049] and [0051] redirects to other core for the time that it is in power saving state).
As per claim 6:
Saripalli discloses the processing circuitry is further configured to manage a minimum number of at least two surrogate processing circuitries as targets for redirecting an interrupt (Saripalli: figure 3 and Paragraph [0036] there are four cores).
As per claim 7:
Saripalli discloses the processing circuitry is further configured to change the minimum number of surrogate processing circuitries by adding a surrogate processing circuitry to the minimum number and/or by removing a surrogate processing circuitry (Saripalli: Paragraph [0013] the CPU can contain one or more cores each).
As per claim 14:
Saripalli discloses that the electronic device is a personal computer and/or cloud computing (Saripalli: Paragraph [0014]).
As per claim 19:
Saripalli discloses the processing unit is further configured to scan all interrupts of the processing device to redirect every interrupt addressed to the processing circuitry to the surrogate processing circuitry (Saripalli: Figure 6 and Paragraph [0049] and [0051], if the core is in deep power saving state, all interrupts redirect to the other cores if available).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saripalli as applied to claim 1 above, and further in view of McMenamin et al (US 2015/0286595, hereinafter referred to as McMenamin).
	As per claim 8: 
	Saripalli does not specifically disclose that the processing circuitry is further configured to transmit information of an established redirection of any interrupts addressed to the processing circuitry to improve a power-saving mode of the processing circuitry.
	However McMenamin teaches transmitting information of an established redirection of any interrupts addressed to the processing circuitry to improve a power saving mode of the processing circuitry (McMenamin: Paragraphs [0021] – [0022] and [0024], pre selecting either processing unit 22 or 24 to handle interrupts for processing unit 26 if it is inactive, and routing the interrupts to the preselected processing unit) in order to allow interrupt driven tasks to continue to be performed by forwarding the interrupts with the preselected rerouting path to the preselected processing unit (McMenamin: Paragraph [0025]).
	It would have been obvious to one of ordinary skill in the art at the time of filing for Saripalli to implement maintaining information of an established redirection of interrupts addressed to the processing circuitry as taught by McMenamin in order to allow interrupt driven tasks to continue to be performed by forwarding the interrupts with the preselected rerouting path to the preselected processing unit (McMenamin: Paragraph [0025]).

Allowable Subject Matter
Claims 5 and 9 - 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thiyagarajah et al (US 2019/0121658) generally discusses posted interrupt descriptors and the fields therein. Bodas et al (US 2014/0181555) teaches the managing of power states of a processor and redirecting interrupts to save power.  Feehrer et al (US 2014/0047151) discusses redirecting interrupts away from processing elements that are unable to receiving the interrupts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181